DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Holowacz (Attorney of Record) on 03/17/2021.

1. (Cancelled)

2. (Currently Amended) An acoustic wave apparatus comprising:
                a supporting member configured to support an examinee, and provided with an insertion opening through which a subject which is a part of the examinee is configured to be inserted;
                a subject holding member configured to hold the subject inserted though the insertion opening;
                a vessel configured to store an acoustic matching liquid in a certain liquid level to provide acoustic coupling between the subject holding member and the stored acoustic matching liquid;

a scanning unit configured to scan the subject by changing a relative position of the transducer array with respect to the subject during a measuring period of time when the acoustic waves are to be received by the transducer array;
                a liquid level acquisition unit including a liquid level sensor configured to acquire information corresponding to a liquid level of the stored acoustic matching liquid;
                a memory unit configured to store a first liquid level reference value corresponding to a first amount of deformation of the subject holding member when the subject holding member and the transducer array come into contact with each other;
                a comparing and determining unit configured to compare the liquid level with the first liquid level reference value and determine whether the scanning is to be aborted or not based on a result of the comparison; and
                an interlock controlling unit configured to control the scanning unit to abort the scanning based on the determination of the comparing and determining unit.

3. (Currently Amended)  The acoustic wave apparatus according to claim 2, further comprising:
a load acquiring unit including a plurality of load detectors configured to acquire information corresponding to a plurality of load values applied between the supporting member and the subject holding member corresponding to a plurality of positions.

4. (Currently Amended) The acoustic wave apparatus according to claim 3, wherein the load acquiring unit is configured to sum the plurality of load values based on the information corresponding to the plurality of load values applied between the supporting member and the subject holding member.

5. (Currently Amended) The acoustic wave apparatus according to claim 3, further comprising:
a presenting unit configured to present posture information to a user,
                wherein the comparing and determining unit is configured to compare among the plurality of load values and determine whether a posture of the examinee is to be changed or not based on the plurality of load values, and
wherein the interlock controlling unit is further configured to control the presenting unit to indicate whether the posture is to be changed or not based on the determination of the comparing and determining unit.

6. (Cancelled)

7. (Currently Amended) The acoustic wave apparatus according to claim 2, wherein the liquid level acquisition unit is configured to estimate a load value based on the liquid level acquired by the liquid level sensor.

8. (Previously Presented) The acoustic wave apparatus according to claim 7, further comprising a presenting unit, 

                the interlock controlling unit is further configured to cause the presenting unit to output a warning when the comparing and determining unit determines that the load value exceeds the second load reference value.

9. (Currently Amended) An acoustic wave apparatus comprising:
                a supporting member configured to support an examinee, and provided with an insertion opening through which a subject which is a part of the examinee is configured to be inserted;
                a subject holding member configured to hold the subject inserted though the insertion opening;
                a vessel configured to store an acoustic matching liquid in a certain liquid level to provide acoustic coupling between the subject holding member and the stored acoustic matching liquid;
                a transducer array located below the subject holding member and including a plurality of transducers configured to receive acoustic waves from the subject via the subject holding member;
a liquid level acquisition unit including a liquid level sensor configured to acquire information corresponding to a liquid level of the stored acoustic matching liquid;
a presenting unit configured to present status information of the subject to a user;
a comparing and determining unit configured to compare the liquid level with a third liquid level reference value and determine whether the subject to be tested is absent or present on the subject holding member; and
                an interlock controlling unit configured to control the presenting unit to indicate an absence of the subject to be tested or presence based on a result of the determination of the comparing and determining unit.

10. (Previously Presented) The acoustic wave apparatus according to claim 2, wherein the memory unit is configured to store a relationship between the liquid level and the deformation of the subject holding member as a table or a mathematical expression.

11. (Currently Amended) The acoustic wave apparatus according to claim 10, wherein the relationship between the liquid level and the deformation of the subject holding member is set to correspond with the pressurized area applied with the load.

12. (Previously Presented) The acoustic wave apparatus according to claim 2, wherein the interlock controlling unit is configured to cancel the interlock control when, after performing the interlock control, the liquid level falls below the first liquid level reference value.

13. (Previously Presented) The acoustic wave apparatus according to claim 2, wherein the subject holding member is constituted by a mesh member and a sheet member and is deformable.

14. (Previously Presented) The acoustic wave apparatus according to claim 2, wherein the transducer array receives a plurality of acoustic waves generated from the subject and outputs a plurality of electrical signals.

15. (Previously Presented) The acoustic wave apparatus according to claim 14, further comprising an image reconstruction unit configured to generate characteristic information based on the subject using the plurality of electrical signals.

16. (Previously Presented) The acoustic wave apparatus according to claim 14, further comprising an optical system optically coupled with a light source and configured to irradiate the subject with light from the light source, 
wherein the transducer array receives, as the plurality of acoustic waves, a photoacoustic wave generated in response to a light irradiation from the optical system.

17. (Previously Presented) The acoustic wave apparatus according to claim 16, wherein the interlock controlling unit is further configured to control the light source to stop a light irradiation.

18. (Original) The acoustic wave apparatus according to claim 14, wherein the transducer array receives, as the plurality of acoustic waves, a plurality of echo waves which is transmitted from the transducer array and reflected by the subject.

19. (Cancelled)

20. (Currently Amended) The acoustic wave apparatus according to claim 2, wherein the amount of deformation of the subject holding member is corresponding to a load applied to the holding member by the subject.

21. (Currently Amended) A method of controlling an acoustic wave apparatus including: 
a subject holding member configured to hold a subject which is part of an examinee; a vessel configured to store an acoustic matching liquid; a transducer array including a plurality of transducers located below the subject holding member; and a scanning unit configured to move the transducer array with respect to the subject holding member, the method comprising:
                moving the transducer array below the subject holding member, the transducers configured to receive acoustic waves at different positions;
                acquiring information corresponding to a liquid level of the acoustic matching liquid stored in the vessel;
comparing the liquid level with a first liquid level reference value corresponding to a first amount of deformation of the subject holding member when the subject holding member and the transducer array come into contact; 
determining whether the scanning is to be aborted or not based on a result of the comparison; and
                controlling the scanning unit to abort the scanning based on a result of the determination.

22. (Previously Presented) The method according to claim 21, further comprising:
performing an image reconstruction to generate characteristic information on the subject.



24. (Previously Presented) The acoustic wave apparatus according to claim 5, wherein the interlock controlling unit is further configured to prevent the subject holding member from contacting the transducer array due to the deformation of the subject holding member.

25. (Previously Presented) The acoustic wave apparatus according to claim 9, further comprising:
                a memory unit configured to store a first liquid level reference value determined based on the amount of deformation of the subject holding member and a pressurized area applied with a load when the subject holding member and the transducer array come into contact with each other.

26. (Previously Presented) The acoustic wave apparatus according to claim 25, wherein the interlock controlling unit is further configured to prevent the subject holding member from contacting the transducer array due to the deformation of the subject holding member.

27. (Currently Amended) The acoustic wave apparatus according to claim 2, wherein the liquid level corresponds to a position of an interface between the stored acoustic matching liquid and air.

28. (Currently Amended) The acoustic wave apparatus according to claim 9, wherein the liquid level corresponds to a position of an interface between the stored acoustic matching liquid and air.

29. (Currently Amended) The method according to claim 21, wherein the liquid level corresponds to a position of an interface between the stored acoustic matching liquid and air.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of the applicant’s claimed and disclosed invention: 
In combination with the other claimed limitations, “a memory unit configured to store a first liquid level reference value corresponding to a first amount of deformation of the subject holding member when the subject holding member and the transducer array come into contact with each other”.

US 4282880 teaches an ultrasound scanning system including a coupling fluid maintenance system but fails to teach the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                      

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793